FILED
                            NOT FOR PUBLICATION                             MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


LORENZO FOSSELMAN, AKA Lorenzo                   No. 14-16088
Fosselman, Jr.,
                                                 D.C. No. 1:11-cv-00575-AWI-
               Plaintiff - Appellant,            MJS

  v.
                                                 MEMORANDUM*
R. HIDALGO, Correctional Sergeant at
Wasco State Prison; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       California state prisoner Lorenzo Fosselman appeals pro se from the district

court’s judgment dismissing his civil rights action alleging defendants deprived

him of his legal documents and denied him access to the prison’s law library. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Resnick v. Hayes,

213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

       The district court properly dismissed Fosselman’s access-to-courts claims

because Fosselman failed to allege facts sufficient to show that he suffered an

actual injury as a result of any defendant’s conduct. See Silva v. Di Vittorio, 658
F.3d 1090, 1102-04 (9th Cir. 2011) (requiring factual allegations showing actual

injury in order to state a First Amendment access-to-courts claim); see also

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (while factual allegations must be

accepted as true, legal conclusions are not entitled to an assumption of truth);

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are to be liberally construed, a plaintiff must present factual allegations sufficient

to state a plausible claim for relief).

       The district court did not abuse its discretion in denying Fosselman further

leave to amend after his first amended complaint failed to cure the deficiencies. See

Metzler Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1072 (9th Cir. 2008)

(setting forth standard of review and noting a district court’s “discretion to deny

leave to amend is particularly broad where plaintiff has previously amended the


                                            2                                      14-16088
complaint” (citation and internal quotation marks omitted)).

      The district court also did not abuse its discretion in declining to exercise

supplemental jurisdiction over Fosselman’s state law claims after dismissing his

federal claims. See Parra v. PacifiCare of Ariz. Inc., 715 F.3d 1146, 1151 (9th Cir.

2013) (setting forth standard of review); see also Carnegie-Mellon Univ. v. Cohill,

484 U.S. 343, 350 n.7 (1988) (where all federal claims are eliminated before trial,

courts generally should decline to exercise supplemental jurisdiction over

remaining state law claims).

      We reject Fosselman’s contentions that the district court failed to consider

his allegations of retaliatory motives and race-based lockdowns and erred in

denying Fosselman’s request for judicial notice.

      AFFIRMED.




                                          3                                     14-16088